 



EXHIBIT 10.6
CRAWFORD & COMPANY
EXECUTIVE STOCK BONUS PLAN
RESTRICTED STOCK AWARD AGREEMENT
     THIS AGREEMENT, entered into as of the Grant Date, by and between the
Participant and Crawford & Company (the “Company”);
     WHEREAS, the Company maintains the Crawford & Company Executive Stock Bonus
Plan (the “Plan”), which is incorporated into and forms a part of this
Agreement, and the Participant has been selected by the committee administering
the Plan (the “Committee”) to receive an Award of Restricted Stock under the
Plan;
     NOW, THEREFORE, IT IS AGREED, by and between the Company and the
Participant, as follows:
     1. Terms of Award and Definitions. For following terms used in this
Agreement shall have the meanings set forth in this Section 1:
     (a) Date of Termination. The Participant’s “Date of Termination” shall be
the first day occurring on or after the Grant Date on which the Participant is
neither employed by the Company or any Subsidiary Corporation; provided that a
termination shall not be considered to have occurred while the Participant is on
an approved leave of absence from the Company or a Subsidiary Corporation. If,
as a result of a sale or other transaction that does not constitute a
Terminating Event, the Participant’s employer is or becomes an entity that is
separate from the Company or any Subsidiary Corporation, the occurrence of such
transaction shall be treated as the Participant’s Date of Termination caused by
the Participant being discharged by the employer.
     (b) Designated Beneficiary. The “Designated Beneficiary” shall be the
beneficiary or beneficiaries designated by the Participant in a writing filed
with the Committee in such form and at such time as the Committee shall require.
     (c) Disability. Except as otherwise provided by the Committee, the
Participant shall be considered to have a “Disability” if he is eligible for
disability payments under the Company’s long-term disability plan.
     (d) Grant Date. The “Grant Date” is October 24, 2006.
     (e) Participant. The “Participant” is W. Bruce Swain.
     (f) Retirement. “Retirement” of the Participant shall mean, with the
approval of the Committee, the occurrence of the Participant’s Date of
Termination on or after the date the Participant attains age 65.
     (g) Restricted Period. The “Restricted Period” is the period beginning on
the Grant Date and ending on the Vesting Date.

 



--------------------------------------------------------------------------------



 



     (h) Restricted Stock. The number of shares of “Restricted Stock” awarded
under this Agreement shall be six thousand (6,000) shares.
     (i) Vesting Date. The “Vesting Date” is the date the Period of Restriction
shall end and the Shares of Restricted Stock shall be owned free and clear of
any restrictions by the Participant except as otherwise provided in
Section 5(a). The shares of Restricted Stock shall vest on the applicable
Vesting Date as set forth on the following schedule, provided the Participant’s
Date of Termination has not occurred on or before such Vesting Date.

      Number of Shares   Vesting Date
20% of the Restricted Stock Award
  December 31, 2007
20% of the Restricted Stock Award
  December 31, 2008
20% of the Restricted Stock Award
  December 31, 2009
20% of the Restricted Stock Award
  December 31, 2010
20% of the Restricted Stock Award
  December 31, 2011

Except where the context clearly implies or indicates the contrary, a word,
term, or phrase used in the Plan is similarly used in this Agreement.
     2. Award. The Participant is hereby granted the number of shares of
Restricted Stock set forth in Section 1.
     3. Dividends and Voting Rights. The Participant shall be entitled to
receive any dividends paid with respect to shares of Restricted Stock that
become payable during the Restricted Period; provided, however, that no
dividends shall be payable to or for the benefit of the Participant with respect
to record dates occurring prior to the Grant Date, or with respect to record
dates occurring on or after the date, if any, on which the Participant has
forfeited the Restricted Stock. The Participant shall be entitled to vote the
shares of Restricted Stock during the Restricted Period to the same extent as
would have been applicable to the Participant if the Participant was then vested
in the shares; provided, however, that the Participant shall not be entitled to
vote the shares with respect to record dates for such voting rights arising
prior to the Grant Date, or with respect to record dates occurring on or after
the date, if any, on which the Participant has forfeited the Restricted Stock.
     4. Deposit of Shares of Restricted Stock. Each certificate issued in
respect of shares of Restricted Stock granted under this Agreement shall be
registered in the name of the

2



--------------------------------------------------------------------------------



 



Participant and shall be deposited in a bank designated by the Committee. The
grant of Restricted Stock is conditioned upon the Participant endorsing in blank
a stock power for the Restricted Stock.
     5. Transfer and Forfeiture of Shares.
     (a) Except as otherwise provided in this Agreement, and provided the
Participant’s Date of Termination does not occur during the Restricted Period,
then, at the end of the Restricted Period, the Participant shall become vested
in the shares of Restricted Stock, and shall own the shares free of all
restrictions otherwise imposed by this Agreement. The Participant shall become
vested in the shares of Restricted Stock, and become owner of the shares free of
all restrictions otherwise imposed by this Agreement, prior to the end of the
Restricted Period, as follows:
     (i) The Participant shall become vested in the shares of Restricted Stock
as of the Participant’s Date of Termination prior to the Vesting Date, if the
Participant’s Date of Termination occurs by reason of the Participant’s
termination without “cause” (solely as determined by the Committee), Retirement,
death or Disability; and
     (ii) The Participant shall become vested in the shares of Restricted Stock
as of the date of a Terminating Event, if the Terminating Event occurs prior to
the end of the Restricted Period, and the Participant’s Date of Termination does
not occur before the Terminating Event date.
     (b) Otherwise, shares of Restricted Stock may not be sold, assigned,
transferred, pledged or otherwise encumbered until the expiration of the
Restricted Period or, if earlier, until the Participant is vested in the shares.
Except as otherwise provided in this Section 5, if the Participant’s Date of
Termination occurs prior to the end of the Restricted Period, the Participant
shall forfeit the Restricted Stock as of the Participant’s Date of Termination.
     6. Heirs and Successors.
     (a) This Agreement shall be binding upon, and inure to the benefit of, the
Company and the Participant and their respective heirs, executors,
administrators, successors and assigns, and upon any person acquiring, whether
by merger, consolidation, purchase of assets or otherwise, all or substantially
all of the Company’s assets and business.
     (b) If any rights exercisable by the Participant or benefits deliverable to
the Participant under this Agreement have not been exercised or delivered,
respectively, at the time of the Participant’s death, such rights shall be
exercisable by the Designated Beneficiary, and such benefits shall be delivered
to the Designated Beneficiary, in accordance with the provisions of this
Agreement and the Plan.

3



--------------------------------------------------------------------------------



 



     (c) If a deceased Participant has failed to designate a beneficiary, or if
the Designated Beneficiary does not survive the Participant, any rights that
would have been exercisable by the Participant and any benefits distributable to
the Participant shall be exercised by or distributed to the legal representative
of the estate of the Participant.
     (d) If a deceased Participant has designated a beneficiary but the
Designated Beneficiary dies before the Designated Beneficiary’s exercise of all
rights under this Agreement or before the complete distribution of benefits to
the Designated Beneficiary under this Agreement, then any rights that would have
been exercisable by the Designated Beneficiary shall be exercised by the legal
representative of the estate of the Designated Beneficiary, and any benefits
distributable to the Designated Beneficiary shall be distributed to the legal
representative of the estate of the Designated Beneficiary.
     7. Withholding. The Participant hereby consents to whatever action the
Committee directs to satisfy the minimum statutory federal and state tax
withholding requirements, if any, that the Committee in its discretion deems
applicable to the Award of Restricted Stock or the satisfaction of any
forfeiture or vesting conditions with respect to such Award. The Participant may
elect to satisfy such minimum federal and state tax withholding requirements
through a reduction in the number of shares of Stock actually transferred to him
or to her under the Plan. No withholding shall be effected under the Plan that
exceeds the minimum statutory federal and state withholding requirements.
     8. Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding on
all persons.
     9. Securities Registration. Upon the receipt of Stock pursuant to the terms
of this Agreement, the Participant shall, if so requested by the Company,
(a) hold such Stock for investment and not with a view of resale or distribution
to the public and (b) deliver to the Company a written statement satisfactory to
the Company to that effect.
     10. Other Laws. The Company shall have the right to refuse to issue or
transfer any Stock under this Agreement if the Company, acting in its absolute
discretion, determines that the issuance or transfer of such Stock might violate
any applicable law or regulation.
     11. Disposition of Shares. The Participant shall, so long as he or she
remains an employee of the Company or Subsidiary Corporation, be obligated to
notify the Company in the case of each sale or other disposition of any Stock
acquired pursuant to the terms of this Agreement, such notice to be given to the
Company immediately upon the occurrence of any such sale or other disposition.
     12. No Contract of Employment. Neither the Plan, this Agreement nor any
related material shall give the Participant the right to continue in employment
by the Company or by a Subsidiary Corporation or shall adversely affect the
right of the Company or a Subsidiary Corporation to terminate the Participant’s
employment with or without cause at any time.

4



--------------------------------------------------------------------------------



 



     13. Plan Governs. Notwithstanding anything in this Agreement to the
contrary, the terms of this Agreement shall be subject to the terms of the Plan,
a copy of which may be obtained by the Participant from the office of the
Secretary of the Company; and this Agreement is subject to all interpretations,
amendments, rules and regulations promulgated by the Committee from time to time
pursuant to the Plan.
     14. Governing Law, Jurisdiction and Venue. The Plan and this Agreement
shall be governed by the laws of the State of Georgia and the jurisdiction and
venue of any suit, action, or other proceeding relating to this Agreement,
including the enforcement of any rights under this Agreement shall be in the
Superior Court of Fulton County, Georgia and the United States District Court
for the Northern District of Georgia. Any process or notice in connection with
such suit, action or other proceeding may be served by certified or registered
mail or personal service within or without the State of Georgia, provided a
reasonable time for appearance is allowed.
     15. Amendment.
     (a) The Committee may amend this Agreement by written agreement of the
Participant and the Company, without the consent of any other person.
     (b) Notwithstanding Section 11(a), the Committee shall have the right to
amend this Agreement unilaterally or to withhold or otherwise restrict the
transfer of any Stock under this Agreement to the Participant as the Committee
deems appropriate in order to satisfy any condition or requirement under
Rule 16b-3 to the extent Rule 16 of the 1934 Act might be applicable to such
grant or transfer.
     IN WITNESS WHEREOF, the Participant has executed this Agreement, and the
Company has caused these presents to be executed in its name and on its behalf,
all as of the Grant Date.

         
Crawford & Company
       
 
       
/s/ Thomas W. Crawford
 
       
Thomas W. Crawford
       
President & CEO
      /s/ W. B. Swain
 
      W. Bruce Swain
 
       
 
      November 7, 2006
 
      Date

     
Company
  Participant

5